DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 05/19/2022, regarding the following rejections from the previous office action dated 02/15/2022:
The objection to the specification is withdrawn.
35 USC 112 (b) rejection of Claim 1 for indefiniteness for the term “correct engagement:”
Regarding Applicant’s assertion that: the necessary standard was supplied in the application by recitations from the specification of where the correct engagement was qualitatively described (See pages 8-9 of Applicants Arguments in Amendment). 
Issue: Imprecise claim language does not render a claim invalid (Paraphrase) (See Page 8, Section III), the examiner disagrees, pointing out that there is no quantitative description of what “correct engagement” looks like with respect to the straw and a mouth.
Rule: As cited in the applicant’s response, “terms of degree” do not necessarily make the claim indefinite (Per MPEP 2173.5, Section I).  The applicant notes that, per the MPEP – 
“If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree).”  (MPEP 2173.5, Section I)
However, it should be noted that reference to an object that is variable may render a claim indefinite (See, e.g., Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential) and Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989).  
Analysis: While the term “correct engagement” is determined by an external standard that is broadly understood by one practicing medical arts, the area of this invention is in a container system where patentable distinctions reside in the specificity and exclusivity of the claims with respect to the invention and its components. 
Conclusion: The 35 USC 112 (b) rejection of Claim 1 is sustained.
35 USC 112 rejections of Claims 1, 12 and 13 with respect to antecedent basis issues (Page 9-10,  Paragraph III (b)) have been fully considered and are persuasive. The related rejections have been withdrawn for the antecedent basis rejections. 
Claims 2-15 are rejected under 35 USC 112 (b) as depending from a rejected independent claim.
Applicant's arguments regarding the 35 USC 103 rejections of Claims 1-15 have been considered but are moot because the arguments do not apply to the references being used in the current rejection. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The term “correct engagement” in claim 1 is a relative term which renders the claim indefinite. The term “correct Engagement” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree (here is no reference to correct engagement in the specification), and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is difficult to establish a claim boundary based on a limitation that cannot be quantitatively or qualitatively understood by one with ordinary skill in the container art.
The term “appropriate distance into” in claim 1 is a relative term which renders the claim indefinite. The term “appropriate distance into” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is difficult to establish a claim boundary based on a limitation that cannot be quantitatively or qualitatively understood by one with ordinary skill in the container art.
The applicant is thanked for pointing out that broad language is not necessarily indefinite.  However, in the interest of further clarifying the indefiniteness of the related limitations, “correct engagement” in conjunction with “appropriate distance into” both modifying the term “mouth
Claims 2-15 are rejected under 35 U.S.C 112 (b) as being depending from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Gubitosi et al (US 20140069946 – hereafter referred to as Gubitosi) and further in view of Im Soo (KR 20180058427 – hereafter referred to as Im Soo).  The Examiner’s Annotated Diagram - A for Gubitosi follows:

    PNG
    media_image1.png
    735
    1532
    media_image1.png
    Greyscale

Examiner Annotated Diagram A
In regards to Claim 1, Gubitosi discloses:  A developmental drinking and training apparatus (Examiner Annotated Diagram A – Item A) comprising: a training straw (Paragraph 0024 in conjunction with part 340 in same paragraph) having a first end and a second end (Generally, a straw has a proximal and distal end defined by the position of the user), {NOT TAUGHT} (
Gubitosi does not specifically and expressly disclose: tactile markers on the straw assembly, or the orientation  of the straw during use.
The Examiner Annotated Diagram for Im Soo follows:

    PNG
    media_image2.png
    820
    834
    media_image2.png
    Greyscale

Examiner's Annotated Diagram B
However, Im Soo, in a similar disclosure on straw’s with tactile structures, teaches: said training straw further comprising a tactile marker (Examiner’s Annotated Diagram B, Items 123 in Figure 1 or 522a in Figure 8– dimples or bumps, for proper orientation of the straw in the user’s mouth -Paragraph 0022 and 0023) disposed a specific distance from the first end of the straw {Paragraph 0022 – 0023 is placed such that tooth damage with the consumption of sugary drinks is minimized, by controlling how far the tip of the straw is inside the mouth, one embodiment has bumps (522a) of Figures 7 and 8 on the circumference of the straw (100)}; wherein the training straw is invertible in use between a first position (Straws have two ends and are invertible and therefore is usable for both ends) and a second position (221 or 521 on top and opposing end as second position)(Straws have an inherent capability to be inverted and still used – Paragraph 0001 identifies Im Soo’s invention as an adapted conventional straw) whereby the first position teaches correct engagement of the first end of the straw an appropriate distance in the (insert - a) mouth of a user by hepatically signaling contact with the tactile marker (the haptic signal is provided by the plurality of dimples (522a and Paragraph 0074) at an undefined distance from the First end (121) to provide a familiar tactile signal for proper positioning – paragraph 0039) and whereby the second position enables the user to use the straw without the tactile marker engaged in the user's mouth (A – second end, has no tactile markers and has the capability to meet this limitation. See Figure 2 in Fox).
Im Soo further teaches: 
Indentations are provided near an end of the assembly (Paragraph 0038 – for location of dimples (bumps) on the surface of the straw (100) and paragraphs 0022 and 0017 for motivation, and Paragraphs 0022 and 0023 for the description and utility for the plurality of bumps – in order to properly position the straw opening to limit tooth decay).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the straw of Gubitosi with the surface features (dimples in 522a - ridges) and geometry of Im Soo (tactile marker – 223, first and second contact portions – 121 and 122) in order to combine features to provide a desired shape and feel to position the straw assembly correctly to prevent dental damage (Paragraphs 0022 and 0023).  
In regards to Claim 3, Gubitosi as modified by Im Soo above already includes all limitations, including: wherein the tactile marker is a plurality of bumps (Im Soo – 522a – see Annotated diagram B.)
Claims 4, 7, 9-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gubitosi in view of Im Soo and in further view of Fox (US 20030111088) The Examiner’s Annotated Diagram – C for Fox follows:

    PNG
    media_image3.png
    795
    986
    media_image3.png
    Greyscale

In regards to Claim 4,  Gubitosi as previously modified above does not expressly disclose the: the straw assembly material components. 
However,  Fox teaches a similar straw assembly: wherein the training straw is made out of a rubber-like polymer (Fox – Paragraph 0035).
Fox further teaches:
Chamber (10 – READ Straw) constructed from HDPE, LDPE,  paper , polymers (Paragraph 0035 – for  polymeric material ranges that include the rubber-like polymer under broadest reasonable interpretation and paragraph 0017 for motivation – to provide a shape and tactile feel to the user.).
In one embodiment, described in Paragraph 0034, the Chamber - 10  (READ: Straw) is from about 7 to about 11 centimeters long (or about 70-110 mm long) and discloses a range of diameters from 4-10 millimeters (Paragraph 0034) (Paragraph 0017 – to provide a shape and tactile feel to the user.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Gubitosi apparatus with the construction (Polymeric Materials and other fabrication options analogous to rubber-like polymers), and dimensions of Fox (Container-10 (READ: Straw) length and diameter) in order to combine features to provide a desired shape and tactile feel to a user.  
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Gubitosi apparatus with a range of material (polymeric polymers, where polymeric materials are understood to be “rubber-like” because both polymeric materials and rubbers include polymers) to give the desired surface characteristics (rubber like feel).  This is a simple design choice by combining known art elements (Types of polymeric materials) to obtain predictable (surface characteristic) results. 
In regards to Claim 7, the modified apparatus of Gubitosi does not expressly disclose a tactile marker disposed between 8 to 12 millimeters measured from the first end.
Gubitosi as modified by Im Soo has a straw with a tactile marker nearer one end, and the straw is invertible.
However, in the modified apparatus the specific location of the tactile markers on the straw (Chamber – 10) is not expressly disclosed.  Therefore, the tactile marker (Dimples or bumps) are located between part 14 and part 18 (See Examiner’s Annotated Diagram B) meaning the range is from 0-110 millimeters which overlaps the range of 8-12 millimeters in the instant application.
It would have been obvious to one having ordinary skill in the at time of the invention was made to adjust the location of the tactile marker toward one end of the straw to the application involves only routine skill in the art.  In re Aller, 105 USPQ.  Please note that in the instant application, the applicant has not disclosed any criticality for the claimed limitation (i.e. no criticality for the claimed position range of the tactile marker is established).	
In regards to Claim 9, Gubitosi’s apparatus as modified above already includes most  limitations, including the training straw being 70-110mm in length (note discussion of  Para 0034 in Fox, as part of the See rejection/motivation/ rationale of the parent claim above), however, it does not expressly disclose an entirety of the specific range of 0-109mm, as claimed.
However, it would have been obvious to one having ordinary skill in the at time of the invention was made to adjust the selection of straw lengths disclosed in the prior art, discovering the optimum dimensions to enhance the use of a straw to the application involves only routine skill in the art.  In re Aller, 105 USPQ.  Please note that in the instant application, the applicant has not disclosed any criticality for the claimed limitation (i.e. no criticality for the claimed length of the straw is established).	
In regards to Claim 10, Gubitosi’s modified apparatus includes most limitations, including that the training straw is not less than 6 millimeters in inner diameter (note discussion above including motivation to modify, regarding Fox’s range of diameters from 4-10 millimeters ,Paras 0034 0017).
However, Gubitosi as modified by Fox does not expressly disclose whether the diameter ranges are for internal or external diameters and does not ALSO disclose a specific inner diameter of greater than 10 millimeters to an unknown upper limit.
It would have been obvious to one having ordinary skill in the art at time of the invention was made to adjust the selection of straw diameters disclosed in the prior art, discovering the optimum dimensions to enhance the use of a straw to the application involves only routine skill in the art.  In re Aller, 105 USPQ.  Please note that in the instant application, the applicant has not disclosed any criticality for the claimed limitation (i.e. no criticality for the claimed diameter range of the straw is established).	
In regards to Claim 14, Gubitosi’s above modified apparatus does not expressly include the outer diameter limitation. 
Fox further elaborates on the structure of the straw: wherein the training straw (10 – Chamber) is not less than 9 millimeters in outer diameter (Paragraph 0034, Fox identifies one embodiment with a range from 7-10 mm diameter, but is not clear if this is an inner or outer diameter). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Straw of Gubitosi’s apparatus with the Diameter Range of Fox (Page 12, Line 22) , in order to combine elements to improve the tactile signature of the straw characteristics to advantageously enhance the tactile signals during use and handling. 
Gubitosi’s apparatus,  as modified above, teaches a diameter range in the millimeter range, but does not expressly disclose the specific outer diameter range as claimed.
It would have been obvious to one having ordinary skill in the at time of the invention was made to adjust the selection of diameters disclosed in the prior art, discovering the optimum Inner or Outer diameter to the application involves only routine skill in the art.  In re Aller, 105 USPQ.  Please note that in the instant application, the applicant has not disclosed any criticality for the claimed limitation (i.e. no criticality for the claimed outer diameter is established).	
Claims 2, 5, 8, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gubitosi in view of Im Soo in further view of Joong (KR20180011929 – hereafter referred to as Joong).  
In regards to Claim 2, the modified apparatus of Gubitosi is silent on any deflection in the straw. 
However, Joong teaches the following: wherein the training straw further includes a deflection proximal the first end (Joong describes the deflection in Paragraph 0016 : “A drinking straw 30 formed of a straw bottom 31, a bending portion 32, and a straw upper portion 33 and thermally bending the straight straw to simplify the production of a container with a straw”).
The Diagram for Joong follows:

    PNG
    media_image4.png
    837
    932
    media_image4.png
    Greyscale

Examiner Annotated Diagram C
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified apparatus of Gubitosi with the deflection of the proximal end of Joong (The deflection near the first end, as defined by Examiner Annotated Diagram C) in order to advantageously enhance the ease of production of the straw and to simplify the use of a container with a straw.
One of ordinary skill in the art would have appreciated that a deflection at the proximal end also advantageously decreases the angle of tilt of the container in order for a user to access its contents, lowering the probability of spillage. 	
In regards to Claim 8:  the above modified apparatus of Gubitosi does not expressly disclose:  wherein the deflection is an obtuse angle of not more than 25 degrees off of the vertical.
Joong discloses a straw with a deflection at one end.
Joong’s figure shows a deflection of 35 degrees to 45 degrees depending on the frame of reference chosen which does not overlap with the range of 0 to 25 degrees off the vertical. 
It would have been obvious to one having ordinary skill in the at time of the invention was made to adjust the selection of deflection ranges disclosed in the prior art, and discovering the optimum deflection of 0-25 degrees) to the application involves only routine skill in the art.  In re Aller, 105 USPQ.  Please note that in the instant application, the applicant has not disclosed any criticality for the claimed limitation (i.e. no criticality for the claimed (feature) is established)
Further, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to configure the shape of the modified cup and straw apparatus of Gubitosi to suit a particular application based on basic engineering principles and intended use, including a relative angle for straw inclination, including configurations which correspond to the relative angle described in the instant application for the purpose of fostering head forward drinking.  
In regards to Claim 5, Gubitosi in view of Im Soo does not expressly disclose a means to seal the straw once inserted.
However, Joong describes: wherein the aperture comprises a sealing skirt (See adapted to sealably engage around the straw – Annotated Diagram Items 20 – Straw Fixing Body, 21 - bushing and 22 – band shaped tension members, to fix the straw to the body while maintaining a seal – Paragraph 0058).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Cup and Straw features of the modified apparatus of Gubitosi with the sealing skirt – 22 and Straw Fixing Body – 20 of Joon in order to secure the straw to the container and maintain a seal.
In regards to Claim 11, Gubitosi further teaches: the cup includes an interior volume that narrows toward the base, wherein a frustoconical cross- section supports head-forward drinking (See Examiner Annotated Diagram A). 
In further regards to Claim 15, Gubitosi further teaches: the interior slope of the cup is approximately 10  (Read as degrees, Gubitosi meets this limitation of approximately “10” from Examiner Annotated Diagram A).
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gubitosi in view of Im Soo in further view of Belmar et al. (US 20180360245 – Hereafter referred to as Belmar).  The Examiner’s Annotated Diagram Follows: 

    PNG
    media_image5.png
    836
    1014
    media_image5.png
    Greyscale

Examiner's Annotated Diagram D
In regards to Claim 6, Gubitosi as modified by Im Soo does not expressly disclose details on the interior volume and base construction.
However, Belmar teaches: wherein the cup (20) includes an outer wall (11- Pouch – flexible container of silicone) that thickens toward the base (See figure 2C – and Paragraph 0010 – to give the assembly stability).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified apparatus of Gubitosi  with the external characteristics of Belmar (Belmar - Figure 2C, 11-wall) in order to advantageously improve the container’s stability.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gubitosi as modified by Im Soo and Belmar, in further view of Official Notice.
Regarding Claim 12, Gubitosi as modified by Fox and Belmar above does not expressly disclose that the interior volume is exactly 1 ounce.
Official Notice is given that cups of 1-ounce interior volume are known in the art, as intended for children. As evidence, note US 20200253400 by Born et al.  (Para 0004), or peruse common listings for 1-ounce cups on online retailer platforms, e.g. Amazon.com.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to configure the size of the modified apparatus of Gubitosi to suit a particular application (infant/toddler drinking training) based on basic engineering principles and intended use, including limiting the volume of training cup to 1 fluid ounce which corresponds to the claimed diameter and is a common measure for volume controlled liquids.
A person of ordinary skill in the art would have been motivated to make such modification in order to introduce smaller amounts of liquid to facilitate learning while minimizing spillage.
Regarding Claim 13, the same considerations apply, as made with respect to Claim 12 above, “1 ounce “ being substituted by “2 ounce”. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
There were no further instances of prior art of record used and not relied upon that were considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John M. Hoppmann whose telephone number is (571)272-7344.  The examiner can normally be reached from Monday-Friday 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/JOHN MARTIN HOPPMANN/Examiner, Art Unit 3733                                    

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733